Exhibit 10.51

NEW YORK STOCK EXCHANGE, INC.

CAPITAL ACCUMULATION PLAN

Amended and Restated

Effective as of January 1, 2005

(Reflecting Amendments Adopted through December 31, 2008)



--------------------------------------------------------------------------------

New York Stock Exchange, Inc.

Capital Accumulation Plan

The New York Stock Exchange, Inc. Capital Accumulation Plan (the “Plan”) was
adopted, effective as of January 1, 1998, in order to provide supplemental
retirement benefits to a select group of management and highly compensated
employees of the New York Stock Exchange, Inc. The Plan was thereafter amended.
The Plan is now amended and restated effective as of January 1, 2005 (the
“Restatement Date”) to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). This document reflects amendments adopted through
December 31, 2008.

The benefits of any Participant who incurred a Termination of Employment, as
defined herein, prior to January 1, 2005, or the surviving beneficiary of any
deceased Participant who died prior to January 1, 2005, shall be governed under
the terms of the Plan in existence at the time of the Participant’s Termination
of Employment (including as a result of death), except as otherwise specifically
provided in the Plan. Notwithstanding the foregoing, the form and timing of
distribution of any benefits under the Plan to any individual which commence on
or after the Restatement Date shall be determined under the provisions of this
Plan.

 

1. DEFINITIONS. For purposes of this Plan, the following definitions apply:

 

  (a) “Accumulation Account” means the individual account established by the
NYSE for a Participant to which book entry contributions made to the Plan on
behalf of a Participant and Earnings thereon shall be credited.

 

  (b) “Accumulation Benefits” means the vested portion of Accumulation Account.

 

  (c)

“Beneficiary” means the person or persons (if any) designated or deemed
designated by the Participant under the New York Stock Exchange, Inc.
Supplemental Executive Savings Plan (the “SESP”) to receive his benefits under
the SESP in the event of the Participant’s death. If a Participant is not a
participant under the SESP, the Participant’s Beneficiary shall be, unless
otherwise specified by the Participant in a written election filed with the
Committee upon such form and in such manner as specified by the Committee, the
person or persons (if any) designated or deemed designated by the Participant
under the New York Stock Exchange and Subsidiary Companies Employee Savings Plan
(the “Savings Plan”) to receive his benefits under the Savings Plan in the event
of the Participant’s death. If a Participant is not a participant under the SESP
or the Savings Plan, the Participant’s Beneficiary shall be, unless otherwise
specified by the Participant in a written election filed with the Committee upon
such form and in such manner as specified by the Committee, the person or
persons (if any) designated or deemed designated by the Participant under the
New York Stock Exchange, Inc. ICP Award Deferral Plan (the “ICP Plan”) to
receive his benefits under the ICP Plan in the event of the Participant’s death.
If a Participant is not a participant under the SESP, the Savings Plan, or the
ICP Plan, the Participant’s Beneficiary shall be, unless otherwise specified by
the Participant in a written election filed with the Committee upon such form
and



--------------------------------------------------------------------------------

 

in such manner as specified by the Committee, the Participant’s estate. In the
event that two (2) or more persons are the Participant’s Beneficiary under the
SESP, the Savings Plan, or the ICP Plan, as applicable, then each such person
shall be entitled to receive payment under this Plan in the same proportion as
the proportion of benefits such person is entitled to receive under the SESP,
the Savings Plan, or the ICP Plan, as applicable.

 

  (d) “Board” means the Board of Directors of the NYSE, and on or after
January 1, 2008, the Board of Directors of NYSE Group.

 

  (e) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) “Committee” means the Committee of at least two (2) individuals appointed
by the Board for purposes of administering the Plan, or any successor committee.
If a Participant serves on the Committee, such Participant shall not be
authorized to make any determinations or decisions with respect to his
participation hereunder or with respect to payment of Accumulation Benefits to
such Participant hereunder.

 

  (g) “Disability” means an incapacity for which the Participant is
(1) receiving, for at least three months, disability benefits under the NYSE’s
or NYSE Group’s Long Term Disability Plan by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (2) unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, and would be eligible to receive benefits under
NYSE’s or NYSE Group’s Long Term Disability Plan if he or she participated in
such plan or (3) for which the Participant is receiving Social Security
disability benefits.

 

  (h) “Earnings” means, for any Plan Year, earnings on amounts in the
Accumulation Account computed in accordance with Section 4 hereof, and credited
as a book entry to the Participant’s Accumulation Account.

 

  (i) “Employer” means NYSE Group, Inc., NYSE, SIAC and any of such entities’
Subsidiaries.

 

  (j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  (k) “409A Transition Calendar Year” means 2006, 2007 or 2008.

 

  (l) “Grandfathered Account” means a Participant’s Accumulation Account which
is accrued and vested as of December 31, 2004 and any Earnings thereon.

 

  (m) “ICP” means the annual incentive compensation plan adopted by the NYSE,
effective as of January 1, 1984, as amended from time to time.



--------------------------------------------------------------------------------

  (n) “ICP Award” means the amount payable (or would have been paid if not for
an election made pursuant to the New York Stock Exchange, Inc. ICP Award
Deferral Plan to defer all or a portion of such amounts) under the ICP to a
Participant pursuant to the terms of ICP.

 

  (o) “LTIP” means the NYSE Long Term Incentive Plan, effective as of April 4,
1996, as amended from time to time.

 

  (p) “LTIP Award” means the amount payable under the LTIP to a Participant
pursuant to the terms of the LTIP.

 

  (q) “Non-Grandfathered Account” means the Participant’s Accumulation Account
less his Grandfathered Account, if any, and any Earnings on such net amount.

 

  (r) “NYSE” means the New York Stock Exchange, Inc. and any successor by
merger, consolidation, purchase or otherwise. Effective March 6, 2006, NYSE
means the New York Stock Exchange LLC and any successor by merger,
consolidation, purchase or otherwise.

 

  (s) “NYSE Controlled Group” means NYSE and any corporation which is a member
of a controlled group of corporations (as defined in Code Section 414(b)) which
includes NYSE and any trade or business (whether or not incorporated) which is
under common control (as defined in Code Section 414(c)) with NYSE.

 

  (t) “NYSE Group” means NYSE Group, Inc.

 

  (u) “Participant” means each of the employees set forth on Exhibit A hereto
and any other employee who is designated as a Participant in this Plan by the
Human Resources Policy and Compensation Committee of the Board. An individual
who was designated as a Participant in this Plan and has a balance in his
Accumulation Account but who has incurred a Termination of Employment or has
been designated as ineligible to continue to participate in the Plan shall not
be eligible to have further book entry contributions made to his Accumulation
Account pursuant to the provisions of the Plan. Notwithstanding any contrary
provision contained herein, no person shall be designated as, or shall become, a
Participant in this Plan on or after January 1, 2004.

 

  (v) “Performance Award” means the ICP Award and/or the LTIP Award.
Notwithstanding the foregoing, effective May 1, 2001, “Performance Award” shall
mean only the ICP Award.

 

  (w) “Plan” means the New York Stock Exchange, Inc. Capital Accumulation Plan.

 

  (x) “Plan Year” means the twelve (12) month period ending December 31.

 

  (y) “Restatement Date” means January 1, 2005.



--------------------------------------------------------------------------------

  (z) “Savings Plan” means the New York Stock Exchange and Subsidiary Companies
Employee Savings Plan, as amended from time to time.

 

  (aa) “Spouse” means a Participant’s legal spouse at the time of the
Participant’s death.

 

  (bb) “Specified Employee” means a Participant who, as of the date of his
Termination of Employment, is a key employee (as defined under Code
Section 416(i)(1)(A)(i), (ii) or (iii) but determined without reference to Code
Section 416(i)(5)) of the Employer, as determined in accordance with the rules
and procedures specified by the Committee in accordance with the requirements of
Section 409A of the Code and the Treasury Regulations issued thereunder. The
status of a Participant as a Specified Employee during the Measurement Period
(defined herein) shall be determined annually on December 31st of the Plan Year
immediately preceding the Measurement Period (“Identification Date”). The
Measurement Period shall be the twelve (12) month period beginning on the
April 1st succeeding the Identification Date for which it relates and ending on
the March 31st of the following Plan Year.

 

  (cc) “Termination of Employment” means the termination of employment of an
Employee with the NYSE Controlled Group for any reason whatsoever, including but
not limited to death, Disability, retirement, resignation or involuntary
termination, provided, that, such employment termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Treasury Regulations issued thereunder.

 

2. CONTRIBUTIONS AND AMOUNT OF ACCUMULATION BENEFITS

 

  (a) Notwithstanding any provision in the Plan to the contrary, no book entry
contributions shall be made by the NYSE to a Participant’s Accumulation Account
with respect to a Participant’s LTIP Award after May 1, 2001.

NYSE shall make book entry contributions to the Accumulation Account of a
Participant equal to the Participant’s ICP Award multiplied by the percentage
set forth on Exhibit B corresponding to the Participant’s name. Notwithstanding
any other provision of the Plan to the contrary, the Plan is frozen, effective
as of January 1, 2004, and no book entry contribution shall be made or credited
pursuant to this Section 2(a) to any Accumulation Account with respect to
amounts earned for services performed after December 31, 2003.

 

  (b) Earnings shall be credited to a Participant’s Accumulation Account as
provided in Section 4 below.

 

3. VESTING

 

  (a) A Participant shall become vested in his Accumulation Account based on his
age while continuously employed by the NYSE or NYSE Group, as follows:

 

AGE

   % Vested  

Younger than 50

   0 %

50 but younger than 51

   10 %

51 but younger than 52

   20 %

52 but younger than 53

   30 %

53 but younger than 54

   50 %

54 but younger than 55

   70 %

55 and older

   100 %



--------------------------------------------------------------------------------

Notwithstanding the foregoing, effective May 1, 2001, the portion of a
Participant’s Accumulation Account attributable to book entry contributions
credited after May 1, 2001 and Earnings thereon shall become vested based on the
Participant’s age while continuously employed by the NYSE or NYSE Group, as
follows:

 

AGE

   % Vested  

Younger than 55

   0 %

55 but younger than 56

   10 %

56 but younger than 57

   20 %

57 but younger than 58

   30 %

58 but younger than 59

   50 %

59 but younger than 60

   70 %

60 and older

   100 %

 

  (b) The Human Resources Policy and Compensation Committee of the Board, in its
sole discretion, may vest a Participant in the Participant’s Accumulation
Account with respect to any Participant who incurs a Termination of Employment
at the initiation of the NYSE or NYSE Group, as determined in the sole
discretion of the Human Resources Policy and Compensation Committee of the
Board. Any vesting pursuant to this paragraph shall only be effective if made in
writing.

 

  (c) Notwithstanding any other provision to the contrary, if any Participant
shall die or incur a Disability while he is employed by the NYSE or NYSE Group,
the Participant’s entire interest in his Accumulation Account shall fully vest.

 

4. MEASUREMENT OF EARNINGS

 

  (a) Earnings on the non-vested portion of a Participant’s Accumulation Account
shall be computed using a rate established by the Committee. The Committee may
change the designated measuring alternative at any time as it may determine, in
its sole discretion. The Committee shall credit the Earnings computed under this
Section 4(a), to the balance in each Participant’s Accumulation Account as of
the last business day of each calendar month, or such other dates which are
selected by the Committee in its sole discretion.



--------------------------------------------------------------------------------

  (b) The measurement of Earnings on the vested portion of an Accumulation
Account shall be selected by each Participant in writing, on a form prescribed
by the Committee, from among the measuring alternatives offered by the Committee
for the measuring of Earnings. Each Participant may change the selection of his
measuring alternatives for measuring of Earnings on Accumulation Benefits as of
the beginning of any calendar month (or at such other times and in such manner
as prescribed by the Committee, in its sole discretion), subject to such notice
and other administrative procedures as established by the Committee. The
Committee shall credit the Earnings computed under this Section 4(b) to the
balance in each Participant’s Accumulation Account as of the last business day
of each calendar month, or such other dates as are selected by the Committee in
its sole discretion, at a rate equal to the performance of the measuring
alternatives selected by the Participant for the calendar month (or such other
applicable period) to which such selection relates.

 

  (c) The Committee may, in its sole discretion, establish rules and procedures
for the crediting of Earnings factors and the election of measuring alternatives
pursuant to this Section 4. Any such rules and procedures shall be attached to
the Plan as Exhibit C.

 

5. PAYMENT OF ACCUMULATION BENEFITS

 

  (a) Within thirty (30) days following the date an employee is designated as a
Participant, he may make an election regarding the form and timing of his future
receipt of Accumulation Benefits from the Plan, which election shall be deemed
to be valid and binding hereunder. A Participant may elect to receive his
Accumulation Benefits in the standard lump sum distribution form or in
approximately equal annual installments, over a period as elected by the
Participant but not in excess of twenty (20) years, to commence as soon as
administratively feasible following (i) his Termination of Employment (other
than by reason of death) or (ii) the January 1 next following his Termination of
Employment, as elected by the Participant at the time of such initial election.
The Accumulation Account of a Participant who elects to receive annual
installment payments shall continue to be credited with Earnings until the final
installment is paid. The Non-Grandfathered Accounts of any Participant which are
paid pursuant to such election on or after the Restatement Date shall be paid in
the manner and at the time described in Section 5(c) or, in the event of the
Participant’s death, Section 5(e). If a Participant does not make an installment
election, Accumulation Benefits shall be paid to him in a single lump sum as
soon as administratively feasible after his Termination of Employment with
respect to a Grandfathered Account and on the first day of the month coincident
with or next following his Termination of Employment with respect to a
Non-Grandfathered Account, subject to the rules in paragraphs (b) and (c) below;
provided, that the rules in paragraphs (d) and (e) below will apply in the event
of the Participant’s death.



--------------------------------------------------------------------------------

  (b) A Participant may make an election or change his existing election with
respect to his Grandfathered Account, on a form prescribed by and filed with the
Committee, at any time at least one (1) year prior to his Termination of
Employment, to receive his Accumulation Benefits in a lump sum or in
approximately equal annual installments, over a period as elected by the
Participant but not in excess of twenty (20) years, and commencing as soon as
administratively feasible following (i) his Termination of Employment (other
than by reason of death) or (ii) the January 1 next following his Termination of
Employment as the Participant elects.

 

  (c) Effective as of the Restatement Date, a Participant may make an election
or change his existing election, on a form prescribed by and filed with the
Committee, to receive his Non-Grandfathered Account in a lump sum or in
approximately equal annual installments, over a period as elected by the
Participant, but not in excess of twenty (20) years, with each installment
equaling the balance in the Participant’s Non-Grandfathered Account immediately
prior to the date of distribution, divided by the number of unpaid installments.
Distributions shall commence on (i) the first day of the month coincident with
or next following his Termination of Employment (other than by reason of death)
or (ii) the January 1 next following his Termination of Employment, as the
Participant elects, and continue on each annual anniversary date of the first
date of payment until all payments the Participant has elected have been paid,
provided, that (iii) the Participant has made and filed with the Committee an
election on or prior to December 31, 2008. A Participant will not be permitted
to make or revise a payment election with respect to his Non-Grandfathered
Account after December 31, 2008. An election or a change to an existing election
with respect to a Participant’s Non-Grandfathered Account made in a 409A
Transition Calendar Year may only apply to amounts that would not otherwise be
payable in that 409A Transition Calendar Year and may not cause an amount to be
paid in that 409A Transition Calendar Year that would not otherwise be paid in
that 409A Transition Calendar Year. Notwithstanding the foregoing, in the event
a Participant is a Specified Employee, his Non-Grandfathered Account shall
commence to be paid on the later of the date such Account would otherwise be
paid under this paragraph (c) or the date 6 months following the date of such
Participant’s Termination of Employment unless the termination is due to
Disability or death, and the first payment shall include any payments that would
have been made during such six-month period if the Participant were not a
Specified Employee.

 

  (d)

If a Participant dies prior to receiving his total Grandfathered Account, the
unpaid portion of such Grandfathered Account shall be paid to the Participant’s
Beneficiary in a single lump sum, as soon as administratively feasible following
the Participant’s death; provided, however, that the Participant shall have the
right, in a writing filed with the Committee, to make elections, prior to his



--------------------------------------------------------------------------------

 

Termination of Employment, to have all or a portion of such Grandfathered
Account payable or remaining payable at his death to be paid to his Spouse
(i) in approximately equal annual installments, over a period as elected by the
Participant but not in excess of the lesser of twenty (20) years or the
remaining installments if the Participant is already receiving installments, and
(ii) to commence as soon as administratively feasible following (i) his death or
(ii) the January 1 next following his death, as elected by the Participant. Such
elections (or any election to revoke or change a prior election) must be made
and filed with the Committee at least one year prior to the earlier of the
Participant’s death or Termination of Employment, provided, however, that the
initial election of an employee shall be binding if filed with the Committee
prior to the end of the thirty (30) day period commencing on the date the
employee first becomes a Participant. If the Participant shall not have a Spouse
at the time of his death, the unpaid portion of the Participant’s Grandfathered
Account shall be paid to the Participant’s Beneficiary in a single lump sum, as
soon as administratively feasible following the Participant’s death.

 

  (e) The Beneficiary of a Participant who dies prior to receiving his total
Non-Grandfathered Account shall receive the unpaid portion of such
Non-Grandfathered Account in a single lump sum, on the first day of the month
coincident with or next following the Participant’s death; provided, however,
that the Participant shall have the right, in a writing filed with the
Committee, to make elections to have all or a portion of such Non-Grandfathered
Account payable or remaining payable at his death to be paid to his Spouse
(i) in approximately equal annual installments, over a period as elected by the
Participant but not in excess of the lesser of twenty (20) years or the
remaining installments if the Participant is already receiving installments.
Each such installment shall equal the balance in the Participant’s
Non-Grandfathered Account immediately prior to the date of distribution, divided
by the number of unpaid installments and shall be paid on the annual anniversary
of the first such payment. Each such distribution shall commence on (A) the
first day of the month coincident with or next following the Participant’s death
or (B) the January 1 next following his death, as elected by the Participant.
Such elections (or any election to revoke or change a prior election) must be
made and filed with the Committee prior to the earliest of the Participant’s
death, Termination of Employment or December 31, 2008; provided, however, that
the initial election of an employee shall be binding if filed with the Committee
prior to the end of the thirty (30) day period commencing on the date the
employee first becomes a Participant. If the Participant shall not have a Spouse
at the time of his death, the unpaid portion of the Participant’s
Non-Grandfathered Account shall be paid to the Participant’s Beneficiary in a
single lump sum, on the first day of the month coincident with or next following
the Participant’s death, provided, that if the form is other than a single lump
sum, the Participant has made and filed with the Committee an election as to
death benefits on or prior to December 31, 2008. A Participant will not be
permitted to make or revise a payment election with respect to death benefits
from his Non-Grandfathered Account after December 31, 2008.



--------------------------------------------------------------------------------

  (f) Notwithstanding any provision of the Plan to be contrary, any distribution
from the Plan to a trust or estate which is the Beneficiary of a Participant
shall be made in a lump sum, and in the case of a Non-Grandfathered Account,
shall be paid on the first day of the month coincident with or next following
the Participant’s Termination of Employment.

 

6. FORFEITURE

The Human Resources Policy and Compensation Committee of the Board may forfeit
the benefits of a Participant (or his Beneficiary, if the Participant has died)
under the Plan in the event that the Participant is discharged for willful,
deliberate, or gross misconduct, or if such grounds exist at the time of the
Participant’s Termination of Employment even if such Termination of Employment
is for other reasons. Such determination, and whether or not benefits shall be
forfeited shall be determined by the Human Resources Policy and Compensation
Committee of the Board in its sole discretion, based on the relevant facts and
circumstances.

 

7. CLAIMS PROCEDURE

 

  (a) The Committee shall appoint an administrator (“Administrator”) who shall
have the authority and discretion to determine all initial claims for benefits
under the Plan by Participants or their Beneficiaries based on the Plan
documents. Within ninety (90) days after receiving a claim (or within forty-five
(45) days if the claim involves a determination of Disability (“Disability
Claim”)), the Administrator shall notify the Participant or Beneficiary of his
decision in writing, giving the reasons for the decision, if adverse to the
claimant, and the other required information specified in this Section 7. The
90-day period may be extended for up to one hundred and eighty (180) days (or in
the case of a Disability Claim, for seventy-five (75) days or up to a maximum of
one hundred and five (105) days), if the claimant is notified of the need for
additional time, including notification of the reason for the delay.
Notification of the need for an extension shall be provided by the Administrator
to the claimant prior to the end of the initial 90-day period or initial 45-day
period in the case of a Disability Claim. If the decision is adverse to the
claimant, the Administrator shall advise the claimant of the specific reason(s)
for the denial, the Plan provisions involved, of any additional information or
material that he must provide to perfect his claim and why, and of his right to
request a review of the decision, the procedures to be followed and the
claimant’s right to bring an action under Section 502(a) of ERISA following an
adverse benefit determination.

 

  (b) A claimant may request a review of an adverse decision by written request
to the Committee made within sixty (60) days (or within one hundred and eighty
days (180) days, if a Disability Claim) after receipt of the decision. The
claimant, or his duly authorized representative, may review pertinent documents
and submit written issues and comments. In the case of a Disability Claim, if
the Administrator is also a member of the Committee, such Administrator shall
not be permitted to review the appeal of such claim.



--------------------------------------------------------------------------------

  (c) Within sixty (60) days (or within forty-five (45) days if a Disability
Claim), after receiving a request for review, the Committee shall notify the
claimant in writing of (i) its decision; (ii) the specific reasons for the
adverse benefit determination, with references to the specific Plan provisions
upon which the denial is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim; and (iv) a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA. If the Committee determines that additional time is needed to review
the claim, the initial 60-day period (or initial 45-day period in the case of a
Disability Claim) may be extended by 60 days from the end of the initial 60-day
period or, in the case of a Disability Claim, by 45 days from the end of the
initial 45-day period. The extension notice will indicate the special
circumstances requiring the extension and will indicate the date by which the
Committee expects to make a determination upon review.

 

  (d) The Committee may at any time alter the claims procedure set forth above,
so long as the revised claims procedure complies with Section 503 of ERISA, and
the regulations issued thereunder (“ERISA Claims Procedure Rules”). For the
avoidance of doubt, the provisions of the ERISA Claims Procedure Rules are
incorporated herein by reference.

 

  (e) The Administrator and the Committee shall have the full power and
authority to interpret, construe and administer this Plan in their sole
discretion based on the provisions of the Plan documents and to decide any
questions and settle all controversies that may arise in connection with the
Plan. Interpretations and constructions of the Plan made by the Administrator
and the Committee and actions taken thereunder, made in their sole discretion,
including any valuation of the Accounts, any determination under this Section 7,
or the amount of the payment to be made hereunder, shall be based on the Plan
documents and shall be final, binding and conclusive on all persons for all
persons. Neither the Administrator nor any member of the Committee (or any
designee of the Committee) shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan.
To the extent that a form prescribed by the Committee (or its designee) to be
used in the operation and administration of the Plan does not conflict with the
terms and provisions of the Plan document, such form shall be evidence of
(i) the Committee’s interpretation, construction and administration of this Plan
and (ii) decisions or rules made by the Committee (or its designee) pursuant to
the authority granted to the Committee under the Plan.

 

8. CONSTRUCTION OF THE PLAN

 

  (a)

This Plan is “unfunded” and Accumulation Benefits payable hereunder shall be
paid by the NYSE out of its general assets. Participants and their Beneficiaries
shall not have any interest in any specific asset of the NYSE as a result of
this Plan. Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or



--------------------------------------------------------------------------------

 

a fiduciary relationship between the NYSE, the Committee, and the Participants,
their Beneficiaries or any other person. Any funds which may be invested under
the provisions of this Plan shall continue for all purposes to be part of the
general funds of the NYSE and no person other than the NYSE shall by virtue of
the provisions of this Plan have any interest in such funds. To the extent that
any person acquires a right to receive payments from the NYSE under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the NYSE. The NYSE may, in its sole discretion, establish a “rabbi trust” to
pay Accumulation Benefits hereunder.

 

  (b) All consents, elections and other actions required or permitted to be made
by Participants or other persons under the Plan shall be made in writing on such
forms and in such manner as the Committee (or its designee) may require from
time to time. Forms shall be effective only if filed with the Committee (or its
designee).

 

9. LIMITATION OF RIGHTS

Nothing contained herein shall be construed as conferring upon an employee the
right to continue in the employ of the NYSE or NYSE Group as an employee or in
any other capacity or to interfere with the right of the NYSE or the NYSE Group
to discharge him at any time for any reason whatsoever.

 

10. PAYMENT NOT SALARY

Any Accumulation Benefits payable under this Plan or any book entry made to an
Accumulation Account shall not be deemed salary or other compensation to the
employee for the purposes of computing benefits to which he may be entitled
under any pension plan or other arrangement of the NYSE or NYSE Group maintained
for the benefit of its employees.

 

11. SEVERABILITY

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision never existed.

 

12. WITHHOLDING

 

  (a) All payments under this Plan shall be subject to the withholding of such
amounts relating to federal, state or local taxes as the NYSE or NYSE Group may
reasonably determine it should withhold based on applicable law or regulations.

 

  (b) The Committee may accelerate payments to Participants under the Plan to
provide for the payment of employment taxes under the Federal Insurance
Contributions Act (FICA) incurred with respect to the Plan and federal state or
local income and withholding taxes as a result of the payment of such FICA
amount, up to the amount of such taxes due, as provided in Treasury Regulation
1.409A-3(j)(4)(vi) and other applicable guidance under Section 409A of the Code.



--------------------------------------------------------------------------------

13. ASSIGNMENT

The Plan shall be binding upon and inure to the benefit of the NYSE, its
successors and assigns and the Participants and their Beneficiaries, heirs,
executors, administrators and legal representatives. In the event that the NYSE
sells or transfers all or substantially all of the assets of its business or all
or substantially all of the assets of a division and, in either event, the
acquiror of such assets assumes the obligations hereunder with regard to a
Participant, the NYSE shall be released from any liability imposed herein and
shall have no obligation to pay or provide any benefits payable hereunder with
regard to such Participant.

 

14. NON-ALIENATION OF BENEFITS

The benefits payable under this Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized.

 

15. GOVERNING LAW

To the extent legally required, the Code and ERISA shall govern this Plan, and,
if any provision hereof is in violation of any applicable requirement of the
Code or ERISA, the Board (or a duly authorized committee thereof), or a person
designated by the Board, reserves the right to retroactively amend the Plan to
comply therewith. To the extent not governed by the Code and ERISA, the Plan
shall be governed by the laws of the State of New York, without regard to
conflict of law provisions.

 

16. AMENDMENT OR TERMINATION OF PLAN

The Board (or a duly authorized committee thereof), or a person designated by
the Board may, in his or its sole and absolute discretion, amend this Plan from
time to time and at any time in such manner as he or it deems appropriate or
desirable, and the Board (or a duly authorized committee thereof) or a person
designated by the Board may, in its sole and absolute discretion, terminate the
Plan for any reason or no reason from time to time and at any time in such
manner as it deems appropriate or desirable. No amendment or termination shall
reduce or terminate the then vested benefit of any Participant or Beneficiary.
Upon termination of the Plan, distributions may be made in accordance with the
provisions of the Plan as if no such termination had occurred. Any distributions
at any other time or in any other form following termination of the Plan shall
be permitted only to the extent permissible under Section 409A of the Code and
Treasury regulations and other applicable guidance issued under Section 409A.

 

17. NON-EXCLUSIVITY

The adoption of this Plan by the NYSE shall not be construed as creating any
limitations on the power of the NYSE to adopt such other supplemental retirement
income arrangements as it deems desirable, and such arrangements may be either
generally applicable or limited in application.



--------------------------------------------------------------------------------

18. GENDER AND NUMBER

Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.

 

19. HEADINGS AND CAPTIONS

The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

 

20. INTERPRETATION OF THE PLAN

The Committee shall have the authority to adopt, alter or repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts as it shall from time to time deem advisable; to construe and interpret
the terms and provisions of the Plan; and to otherwise supervise the
administration of the Plan. The Committee, in its discretion, may delegate its
authority hereunder to one or more Employees of the Employer for purposes of
handling the day-to-day administration of the Plan. The Plan shall be subject
to, and administered in accordance with, the Rules of Operation and
Administration of the NYSE Group, Inc. and Affiliates NonQualified Deferred
Compensation Plans, the provisions of which are attached hereto as Exhibit D.

 

21. EFFECTIVE DATE

This amendment and restatement of the Plan shall be effective as of January 1,
2005. This amendment and restatement of the Plan reflects amendments to the Plan
adopted through December 31, 2008.

 

22. ENTIRE AGREEMENT

This Plan, along with the Participants’ elections hereunder, constitutes the
entire agreement between the Employer and the Participants pertaining to the
subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein. No agreements or
representations, other than as set forth herein, have been made by the Employer
with respect to the subject matter herein.

 

23. SECTION 409A OF THE CODE

(a) Although the Employer makes no guarantee with respect to the tax treatment
of payments hereunder, the Plan is intended to comply with the requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent. Accordingly, the Committee is authorized to amend
the provisions of the Plan at any time and in any manner without the consent of
Participants solely to comply with the requirements of Section 409A and to avoid
the imposition of an excise tax under Section 409A on any payment to be made
hereunder, provided that there is no reduction in the benefits provided
hereunder. Notwithstanding the foregoing, in no event whatsoever shall the
Employer be liable for any additional tax, interest or penalty that may be
imposed on a Participant by Section 409A or any damages for failing to comply
with Section 409A of the Code.



--------------------------------------------------------------------------------

(b) This Plan constitutes two separate “plans” within the meaning of Treasury
Regulations Section 1.409A-6(a)(4)(vii). One such plan consists of all
Grandfathered Accounts hereunder. The Grandfathered Accounts are intended to be
grandfathered from the application of Section 409A of the Code. The other such
plan consists of all Non-Grandfathered Accounts hereunder. The Non-Grandfathered
Accounts are intended to be subject to Section 409A of the Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the NYSE Group, Inc. has caused this Plan to be executed
this 22nd day of December, 2008.

 

NYSE GROUP, INC.

By:

  Leroy M. Whitaker, Senior Vice-President

 



--------------------------------------------------------------------------------

EXHIBIT A

Robert Britz

Catherine Kinney

Edward Kwalwasser

Georges Ugeux

Frank Z. Ashen

Richard P. Bernard

Noreen M. Culhane

David P. Doherty

Richard A. Edgar

Salvatore Pallante

Robert T. Zito



--------------------------------------------------------------------------------

EXHIBIT B

 

Name of Participant

   Percentage  

Robert G. Britz

   50 %

Catherine R. Kinney

   50 %

Edward A. Kwalwasser

   25 %

Georges L. Ugeux

   25 %

Frank Z. Ashen

   25 %

Richard P. Bernard

   25 %

Richard A. Edgar

   25 %

Robert T. Zito

   25 %

Noreen M. Culhane

   15 %

David P. Doherty

   15 %

Salvatore Pallante

   15 %

 



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND PROCEDURES FOR THE CREDITING OF EARNINGS FACTORS AND

THE ELECTION OF MEASURING ALTERNATIVES FOR GRANDFATHERED

ACCOUNTS UNDER THE PLAN

Any change to an investment measure under or addition of an existing investment
measure with respect to a Grandfathered Account under the Plan must qualify as a
predetermined actual investment or, for any given taxable year, must reflect a
reasonable rate of interest, as defined below. In order to meet such
requirement, the income credited to a Participant’s Grandfathered Account under
the Plan must reflect a rate of return that does not exceed either:

 

  •  

the rate of return on a predetermined actual investment (as determined in
accordance with paragraph (1) below) or,

 

  •  

if the income does not reflect the rate of return on a predetermined actual
investment (as so determined), a reasonable rate of interest (as determined in
accordance with paragraph (2) below).

 

(1) Rate of Return on a Predetermined Actual Investment

The rate of return on a predetermined actual investment for any period means the
rate of total return (including increases or decreases in fair market value)
that would apply if the account balance were, during the applicable period,
actually invested in one or more investments that are identified in accordance
with the Plan before the beginning of the period.

 

  •  

Examples of actual investments for this purpose are the investment alternatives
available under the NYSE Group, Inc. Savings Plan and an investment identified
by reference to any stock index with respect to which there are positions traded
on a national securities exchange.

A rate of return will not be treated as the rate of return on a predetermined
actual investment within the meaning of this paragraph (1) if the rate of return
(to any extent or under any conditions) is based on the greater of the rate of
return of two or more actual investments, is based on the greater of the rate of
return on an actual investment and a rate of interest (whether or not the rate
of interest would otherwise be reasonable under paragraph (2) below), or is
based on the rate of return on an actual investment that is not predetermined.

 

  •  

For example, if the Plan bases the rate of return on the greater of the rate of
return on a predetermined actual investment and a 0 percent interest rate (i.e.,
without regard to decreases in the value of that investment), the Plan is using
a rate of return that is not a rate of return on a predetermined actual
investment within the meaning of this paragraph (1).



--------------------------------------------------------------------------------

A rate of return will not be treated as predetermined unless it is designated
and communicated to Plan participants before the beginning of the period to
which it applies.

 

(2) Rules relating to reasonable interest rates.

(a) In general. If income for a period is credited to an account balance plan on
a basis other than the rate of return on a predetermined actual investment (as
determined in accordance with paragraph (1) of this section), then, except as
otherwise provided in this paragraph (2), the determination of whether the
income for the period is based on a reasonable rate of interest will be made at
the time the amount deferred is required to be taken into account and annually
thereafter.

(b) Fixed rates permitted. If, with respect to an amount deferred for a period,
the Plan provides for a fixed rate of interest to be credited, and the rate is
to be reset under the Plan at a specified future date that is not later than the
end of the fifth calendar year that begins after the beginning of the period,
the rate is reasonable at the beginning of the period, and the rate is not
changed before the reset date, then the rate will be treated as reasonable in
all future periods before the reset date.



--------------------------------------------------------------------------------

EXHIBIT D

RULES OF OPERATION AND ADMINISTRATION OF THE

NYSE GROUP, INC. AND AFFILIATES

NONQUALIFIED DEFERRED COMPENSATION PLANS

(As Amended and Restated Effective December 10, 2008)

 

1. Plans Covered by the Rules.

The term “Subject Plan” as used herein shall refer to the nonqualified deferred
compensation plans sponsored by the NYSE Group, Inc. and its affiliates, listed
on Exhibit 1 attached hereto.

Any reference to a “Subject Plan” herein shall be deemed to include, unless the
context clearly requires otherwise, any related contract or similar agreement,
and any other documents or instruments comprising a part of such plan. The term
“Rules” refers to the Rules of Operation and Administration as set forth herein
and as may be amended from time to time as provided herein.

These Rules shall not apply to any plan or program that is not specifically
listed in Exhibit 1.

 

2. NonQualified Plans Committee.

 

  (A) Designation of Committee Members.

Subject to the provisions of sections 4 and 5 hereof, the authority to control
and manage the operation and administration of the Subject Plans, including the
control and management of the assets accumulated to pay benefits under the
Subject Plans, shall be vested jointly in a committee of three or more
individuals. Such committee shall be known as the “NonQualified Plans Committee
of NYSE Group, Inc. and Affiliates” (“Committee”). Each member of the Committee
shall be designated by the Board of Directors of NYSE Group, Inc. (“Board”) to a
one year term, and shall serve until the earliest of his death, incapacity,
resignation, termination of employment, removal, or expiration of one year from
the date of his appointment as a Committee member by the Board; provided,
however, that such term shall continue beyond one year until the appointment by
the Board of a successor to the Committee member. The term of any member of the
Committee may be renewed from time to time without limitation as to the number
of renewals. Any member of the Committee may resign upon not less than fourteen
(14) days advance written notice to the Board (which notice shall specify the
date on which such resignation shall take effect), provided that the Board may,
within its sole and absolute discretion, waive all or any portion of such
advance notice period. The Board also may, within its sole and absolute
discretion, remove any member of the Committee at any time with or without
cause. The Chairman of the Board may appoint a Committee member(s) to serve in
such capacity until the next meeting of the Board following such appointment(s),
where the Chairman of the Board deems such appointment(s) necessary or
appropriate. The Board may at any time appoint a Committee member(s) on a
temporary or interim basis (i.e., to serve for a period less than one year),
where the Board deems such an appointment(s) necessary or appropriate.



--------------------------------------------------------------------------------

(B)   (1)      Chairman.

The members of the Committee shall appoint one of its members to act as
Chairman. Such Chairman shall have the power to call, and establish an agenda
for, and shall preside at, meetings of the Committee. The Chairman will also be
responsible for the scheduling of meetings. A meeting of the Committee may
additionally be called by a request to the Chairman by any two Committee
members. When such request is made, the Chairman promptly will schedule and
convene such meeting. Any Committee member may include an item or items on the
meeting agenda by making a request to the Chairman in advance of the
distribution of such agenda that such item or items be included.

 

  (2) Chairman of the Meeting.

In the absence of the appointment of a Chairman (or in the absence of such
Chairman from a meeting), the members of the Committee then present shall choose
one of its members then present to preside over that meeting as Chairman of the
meeting.

 

  (3) Secretary.

The Committee shall appoint a Secretary who shall maintain the records of the
Committee and perform such other duties as may be allocated to him in writing by
the Committee. The Secretary may, but need not, be a member of the Committee.
The Secretary shall have the authority to certify the minutes and resolutions of
the Committee, and all persons dealing with the Committee shall be fully
protected in acting in reliance thereon.

The Secretary will be responsible for the preparation of proposed agendas for
meetings. The Secretary will furnish a copy of all proposed agendas to the
Chairman and obtain the Chairman’s approval of the agenda prior to distribution
to the Committee members. When practicable, a copy of such agendas shall be
distributed by the Secretary to each Committee member in advance of the meeting
and shall serve as notice therefor.

 

  (4) Secretary of the Meeting.

The Chairman of the meeting may appoint a secretary of the meeting for the
purpose of taking the minutes thereof. Such person may, but need not, be the
Secretary of the Committee or a member of the Committee.

 

  (C) Reliance on Written Instruments.

To the extent permitted by applicable law, the Committee may act upon any
written instrument, certificate, or paper believed to be genuine and to be
signed or presented by a duly authorized person or persons, and may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained.



--------------------------------------------------------------------------------

  (D) Execution of Documents.

The Committee may designate any of its members to execute and deliver on its
behalf documents and instruments of such types and bearing on such matters as
may be specified by the Committee, and any such document or instrument may be
accepted and relied upon as the act of the Committee. Any such designation shall
be in writing (or in exigent circumstances, conveyed orally and set forth in a
written designation as soon as practicable thereafter) and shall specify the
Committee member or members so designated, the documents and instruments that
said member(s) may execute and delivery and all other terms of the designation.

 

3. Investment Powers of the Committee and Designation of Trustees or Custodians,
Investment Managers and Insurance Carriers.

 

  (A) Designation of Trustee or Custodian.

The Committee shall have the power to appoint trustees, custodians or insurance
carriers to hold (and, at the direction of the Committee, manage) the assets
accumulated to pay benefits under any Subject Plan, subject to a written
agreement between the Committee and such trustees, custodians or insurance
carriers setting forth the rights, responsibilities and obligations of each
party.

 

  (B) Investment Powers of the Committee and Designation of Investment Manager
and Investment Funds.

The Committee may appoint one or more investment managers to manage (including
the power to acquire and dispose of) all or a portion of the assets accumulated
to pay benefits under any Subject Plan. The Committee may also designate funds
maintained or established by a bank, trust company, insurance company, mutual
fund or investment company to include as investment alternatives from among
which participants and their beneficiaries may elect to invest their notional
accounts under a Subject Plan.

 

  (C) Manner of Designation.

The designations and appointments authorized under this section 3 shall be upon
such terms and conditions as the Committee may determine, provided that, the
Committee shall not enter into any agreement under this section 3 which does not
provide for the termination thereof by the Committee upon reasonably short
notice under the circumstances to the other party or parties to the agreement.

 

  (D) Monitoring of Investment Funds.

The Committee (or its authorized representative) shall meet from time to time
with any representatives of funds maintained or established by a bank, trust
company, insurance company, mutual fund or investment company that have been
designated as investment alternatives from among which participants and their
beneficiaries may elect to invest their notional accounts under the respective
Subject Plan for the purpose of reviewing the activities of the fund and
monitoring its investment performance.



--------------------------------------------------------------------------------

4. Amendment of Plans and Compliance with Applicable Law.

The Committee shall have the power to adopt amendments to a Subject Plan that do
not increase costs of the NYSE Group, Inc. and its affiliates by more than a de
minimis amount and do not materially modify the liabilities, responsibilities,
duties or authorities of the Committee or its members or of the Board or its
members. The Committee shall have the power to recommend to the Board for its
consideration any other amendment to a Subject Plan.

 

5. Reports of the Committee.

The Committee shall report at least annually, to the Board or a specified
committee of the Board on the performance of its responsibilities with respect
to the Subject Plans (including, without limitation, reports on the overall
performance of any trustee, bank, investment manager, insurance carrier or other
persons to whom any of the Committee’s powers and responsibilities may have been
delegated pursuant to the Rules).

 

6. Power to Construe and Make Determinations.

Except as may otherwise be provided herein, the Subject Plans shall be
administered and operated by the Committee (or any committee, person or entity
duly authorized by the Committee). The Committee (or, where authorized, such
other committee, person or entity) shall have complete authority, in its sole
and absolute discretion, to construe or interpret the terms of the Subject Plans
and any related documents or underlying policies (other than the Rules) and make
findings of fact or law in connection with the construction, interpretation or
administration of the Subject Plans. However, no member of the Committee shall
participate in a determination of the Committee that directly affects his or her
benefit under the Subject Plans. Such authority shall include, without
limitation, the authority to decide the eligibility for and the amount of
benefits due under each respective Subject Plan to participants or their
beneficiaries thereunder. All such decisions and findings of fact or law shall
be final and binding upon all parties affected thereby.

 

7. Claims Procedure.

The Committee shall adjudicate a claim in accordance with the claims procedures
of the Subject Plan; provided, however, that, in the absence of a claim
procedure, the Committee shall have the power to establish a claims procedure
appropriate to such Subject Plan.

 

8. Amendment of Rules.

The Board shall retain the sole and exclusive authority to amend the Rules;
provided, however, that the Board shall provide the members of the Committee
with at least fourteen (14) days advance written notice of the effective date of
any amendment which increases the liabilities, responsibilities, duties or
authorities of the Committee or its members, provided that the Committee members
may waive all or any portion of such advance notice period.

 

9. Indemnification.

NYSE Group, Inc. shall indemnify and hold the members of the Committee harmless
against liability incurred in the administration of the Subject Plans, except in
the case of the gross negligence or willful misconduct of any Committee member.



--------------------------------------------------------------------------------

Exhibit 1

 

Name of Plan

  

Status as of January 1, 2009

New York Stock Exchange, Inc.

ICP Award Deferral Plan

   Frozen

New York Stock Exchange, Inc.

Long Term Incentive Deferral Plan

   Frozen

New York Stock Exchange, Inc.

Capital Accumulation Plan

   Frozen

New York Stock Exchange, Inc.

Supplemental Executive Retirement Plan1

   Frozen

New York Stock Exchange, Inc.

Supplemental Executive Savings Plan2

   Active

Securities Industry Automation Corporation

Supplemental Executive Retirement Plan

   Frozen

Securities Industry Automation Corporation

Supplemental Executive Savings Plan

   Frozen

Securities Industry Automation Corporation

Supplemental Incentive Plan

   Frozen

American Stock Exchange LLC

Supplemental Executive Retirement Plan

   Frozen

American Stock Exchange Inc. Supplementary

Retirement and Savings Plan

   Frozen

American Stock Exchange Inc. Supplementary

Retirement and Savings Plan – A

   Frozen

 

1 The Securities Industry Automation Corporation Supplemental Executive
Retirement Plan was merged into the New York Stock Exchange, Inc. Supplemental
Executive Retirement Plan effective April 1, 2008. The three American Stock
Exchange plans listed above were merged into the New York Stock Exchange, Inc.
Supplemental Executive Retirement effective January 1, 2009.

2 The Securities Industry Automation Corporation Supplemental Executive Savings
Plan was merged into the New York Stock Exchange, Inc. Supplemental Executive
Savings Plan effective January 1, 2008.